  Case 20-21554       Doc 55   Filed 12/22/20 Entered 12/23/20 10:19:58                Desc Main
                                 Document      Page 1 of 3
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                           )                BK No.: 20-21554
Timothy Place NFP and Christian                  )
Healthcare                                       )                Chapter: 11
Foundation, NFP                                  )
                                                                  Honorable Jacqueline P Cox
                                                 )
                                                 )
                Debtor(s)                        )
                    ORDER GRANTING DEBTOR’S MOTION FOR ENTRY OF
                   AN ORDER (A) DETERMINING THAT APPOINTMENT OF A
                   PATIENT CARE OMBUDSMAN IS NOT NECESSARY UNDER
             11 U.S.C. § 333 AND (B) ALLOWING THE DEBTOR TO SELF REPORT
        This matter was heard on the motion (the “Motion”) filed by Timothy Place, NFP d/b/a Park
Place of Elmhurst, debtor and debtor in possession herein (the “Debtor”) requesting an order from this
Court (the “Court”) which determines that the appointment of a patient care ombudsman is not
necessary under 11 U.S.C. § 333 and allowing the Debtor to self-report. The Court, having found that
the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and
the Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Court
having found that venue of these proceedings and the Motion in this District is proper pursuant to 28
U.S.C. §§ 1408 and 1409; and the Court having found that the relief requested in the Motion is in the
best interests of the Debtor’s estate, its creditors, and other parties in interest;
and the Court having found that the Debtor provided appropriate notice of the Motion and the
opportunity for a hearing on the Motion under the circumstances; and the Court having heard the
statements in support of the relief requested therein at a hearing before the Court (the “Hearing”); and
the Court having determined that the legal and factual bases set forth in the Motion and at the Hearing
establish just cause for the relief granted herein; and upon all of the proceedings had
before the Court; and after due deliberation and sufficient cause appearing therefor,
  IT IS ORDERED:
  1. The Motion is GRANTED, to the extent set forth herein.
  2. Capitalized terms used but not defined herein shall have the meanings given to them in the Motion.
  3. The Debtor operates a healthcare business as defined in Section 101(27A) of the Bankruptcy Code.
  4. The appointment of a patient care ombudsman under section 333 of the Bankruptcy Code is not
necessary for the protection of patients under the specific circumstances of this chapter 11 case at this
time.
  5. The Office of the United States Trustee for the Northern District of Illinois (the “U.S. Trustee”) is
directed to refrain from appointing a patient care ombudsman in this chapter 11 case at this time.
  6. Within thirty (30) business days after entry of this Order, and every sixty (60) days thereafter, until
this chapter 11 case has been closed, or as otherwise may be ordered by this Court, the Debtor shall
provide a verified affidavit reporting the following information:
  ෳ Staff Members: Report the number of Staff Members, their positions, the status or standing of any
licenses held by Staff Members, and any formal complaints made by Residents or families of Residents
concerning the Care Provided by the Staff Members at the Campus. The term “Staff Members”
includes: (a) W-2 employees or independent contractors, who are directly contracted with or by the
Debtor, and
(b) individuals who, at the request of the Debtor, whether or not directly contracted with, provide any
form of care to the Residents at the Campus. The term “Care Provided” includes, but is not limited to:
(a) services of medical personnel, whether licensed or unlicensed, who provide care to Residents in the
  Case 20-21554       Doc 55      Filed 12/22/20 Entered 12/23/20 10:19:58 Desc Main
                                    Document       Page 2 of 3
nursing home, enriched housing, and independent living sections of the Campus; (b) use of
physicians, medical specialists, dentists, or other medical
practitioners whose practices are based, in whole or in part, within the Campus, or who at the request
of the Debtor or its employees, treat Residents on a regular and recurring basis, (c) use of
rehabilitation or therapy rooms and related medical equipment by Residents, and (d) the providing of
pharmaceutical services or supplies to Residents.
  ෳ Staffing Changes: Report any material increase or decrease in the number of Staff Members during
the reporting period, and the reasons for such changes.

  ෳ Patient/Resident Records: Report the measures taken by the Debtor to continue securing Resident
records at the Campus.
  ෳ Vendors: Report all formal complaints, if any, raised by the Debtor’s vendors regarding
payment or ordering issues.
  ෳ Formal Complaints: Report all formal complaints, if any, made by Residents, the families of
Residents, or referring physicians (including formal complaints made by physicians, medical specialists,
dentists, or other medical practitioners whose practices are based, in whole or in part at the
Campus or who at the Debtor’s request, treat Residents on a regular and recurring basis)
regarding patient care and/or other services rendered by the Debtor.
  ෳ Litigation: Report any post-petition litigation or administrative actions exempt from the
automatic stay under section 362(b)(4) of the Bankruptcy Code initiated against the Debtor, and the
status of any pending administrative actions.
  ෳ Expansion/Closures: Report any plans to open or close any part of the Campus.
  ෳ CCRC Conditions: Report any new maintenance work that needs to be done or that has been done
at the Campus.
  ෳ Life-Safety Issues: Affirmatively report that there are no life safety issues regarding any part
of the Campus where Residents live and are treated or otherwise receive care. Life safety issues include
the ability of the Debtor’s medical personnel to respond in a timely manner, using staff members on
premises, to emergency situations whether by phone or emergency pull
cord. If life-safety issues occur, the Debtor shall report them immediately to the Court and state what is
being done to rectify them.
  7. The Debtor will mail (by U.S. first class mail), e-mail, or fax a copy of the sixty-day report
affidavits to: (a) the U.S. Trustee, (b) the Bond Trustee, (c) the IDPH, and (d) any Residents or family
members thereof who specifically request a copy of such affidavit.
  8. The terms and conditions of this Order shall be immediately effective and enforceable upon
its entry.
  9. The Debtor is authorized and empowered to take all actions necessary or appropriate to
implement the relief granted in this Order.
  10. The Court, on motion of the United States Trustee or any party in interest, may order the
appointment of a patient care ombudsman during the pendency of the Case if the Court finds that a
change in circumstances or newly discovered evidence that demonstrates the necessity of a patient care
ombudsman to monitor the quality of patient care and to represent the interest of the parties.
  11. The Court finds, as permitted by Rule 9006(b)(1), that the notice of the hearing on the Motion
given to parties in interest was reasonable and sufficient under the circumstances.
  12. The Court retains exclusive jurisdiction with respect to all matters arising from or related to the
implementation, interpretation, or enforcement of this Order.
 Case 20-21554    Doc 55   Filed 12/22/20 Entered 12/23/20 10:19:58     Desc Main
                             Document     Page 3 of 3

                                                Enter:


                                                          Honorable Jacqueline Cox
Dated: December 22, 2020                                 United States Bankruptcy Judge
